UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-8160


DANNY DEWAYNE IRICK,

                Petitioner - Appellant,

          v.

MILDRED RIVERA, Warden of FCI Estill,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.       Solomon Blatt, Jr., Senior
District Judge. (8:12-cv-02415-SB)


Submitted:   March 28, 2013                       Decided:   April 2, 2013


Before KING and    SHEDD,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny Dewayne Irick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny Dewayne Irick, a federal prisoner, appeals the

district    court’s   order   accepting   the    recommendation   of    the

magistrate judge and dismissing his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2012) petition.        We have reviewed the record and

find   no   reversible   error.    Accordingly,     we   affirm   for   the

reasons stated by the district court.           See Irick v. Rivera, No.

8:12-cv-02415-SB (D.S.C. Dec. 11, 2012).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2